Title: To Benjamin Franklin from Vergennes, 31 July 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin



Vlles le 31. Juillet. 1784

J’ai communiqué, M. à M. le mal. de Castries la lettre que vous m’aviez fait l’honneur de m’ecrire relativement à la mainlevée que vous aviez demandée des Saisies faites Sur les deniers provenans des prises de la fregate l’alliance. Ce ministre m’a fait la reponse dont vous trouverez ci joint la copie. Vous y verrez M la maniere dont il pense que cette affaire doit etre envisagée et les moyens qu’il indique pour la mettre en etat de recevoir une decision.

M. Franklin

